PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,229,579
Issue Date: January 25, 2022
Application No. 15/525,440
Filing or 371(c) Date: 9 May 2017
Attorney Docket No. 9806-001-1A 



:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the request for refund received September 28, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $525, stating in part that “[t]he Petition to Revive submitted on April 26, 2021 was paid at the micro-entity status ($525), and should have been paid at the small entity status . . . The Petition to Revive was resubmitted on August 17, 2021 with the correct entity status fee”. 

A review of the Office records for the above-identified application indicates that a Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) was filed on April 26, 2021, along with a petition fee of $525.  The petition was dismissed on June 17, 2021.  A renewed petition was filed August 17, 2021, along with a petition fee of $1,050.  The petition was granted on September 27, 2021.  As such, duplicate petition fees were received. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $525 was refunded to petitioner’s credit card on December 9, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions